Citation Nr: 0939092	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased evaluation for post-
operative residuals of a left shoulder injury, currently 
rated as 20 percent  disabling.

2.  Entitlement to an increased evaluation for post-operative 
residuals of a left knee strain, currently rated as 
noncompensably disabling.

3.  Entitlement to an increased evaluation for scars of the 
left knee, currently evaluated as noncompensably disabling.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for peptic ulcer 
disease.

7.  Entitlement to service connection for the loss of the 
Veteran's gallbladder with residuals of chronic diarrhea.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
November 1986; from August 2003 to June 2004; and from 
October 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007, October 2007, and March 
2009 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied the benefits sought on appeal.

The Veteran has reported that he is unable to work due to his 
service-connected disabilities.  As such, the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU), is REFERRED to the RO for the 
appropriate action.

The issues of entitlement to an increased evaluation for 
post-operative residuals of a left knee strain, entitlement 
to an increased evaluation for post-operative scars of the 
left knee, entitlement to service connection for sinusitis, 
entitlement to service connection for gastroesophageal reflux 
disease (GERD), and entitlement to service connection for the 
loss of the Veteran's gallbladder with residuals of chronic 
diarrhea, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's range of motion of the left shoulder is 110 
degrees of flexion, 90 degrees of abduction and 30 degrees of 
internal and external rotation, with pain.

2.  The Veteran's left shoulder disability is not manifested 
by a clavicle or scapula impaired by dislocation or nonunion 
with loose movement. 

3.  The Veteran's peptic ulcer disease is currently resolved.

4.  Peptic ulcer disease was not incurred in or aggravated by 
active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 20 percent for post-operative residuals 
of a left shoulder injury are not met. 38 U.S.C.A. §§  1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.14, 4.25, 4.40, 4.45, 4.59,  4.71a, Diagnostic 
Codes 5200-5203 (2008).

2.  The criteria to establish service connection for peptic 
ulcer disease are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in June 2006, 
August 2006, June 2007, and January 2009.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
Additionally, the June 2006 letter informed the Veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for service connection is granted and complies with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements from the Veteran are associated 
with the claims file. 

The Veteran was afforded VA examinations. See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002), (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has expressed disapproval with multiple VA 
examinations (See June 2007 statement in support of claim, 
December 2007 VA Form 9, January 2008, May 2008, and December 
2008 statements in support of claim). These complaints are 
made in conjunction with what appears to be a basic 
disagreement with the diagnoses given. However, there is no 
indication that the Veteran, as a layperson, is qualified to 
render opinions on the sufficiency of medical examinations. 
Such opinions are entitled to no weight under the law. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993).

New VA examinations are not warranted and under the 
circumstances, and additional examinations or opinions would 
constitute no more than a fishing expedition to determine if 
there might be some unspecified information which could 
possibly support the claims. See also Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond  v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet.  App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Active military service includes any period of active duty 
for training during which the Veteran was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
38 C.F.R. § 3.6(a) (2007).  Active duty for training is 
defined, in part, as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is 
generally duty (other than full-time duty) prescribed for 
Reserves or duty performed by a member of the National Guard 
of any state (other than full- time duty).  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Annual training is an example 
of active duty for training, while weekend drills are 
inactive duty.  Presumptive periods do not apply to active 
duty for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).


Left Shoulder Injury

The Veteran was granted service connection for post-operative 
residuals of a left shoulder strain in an June 2007 rating 
decision and assigned a 20 percent disability evaluation 
effective February 25, 2006, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Veteran contends that his left shoulder disability is 
more severe than the current 20 percent evaluation assigned 
reflects.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the Veteran's subjective reports of the severity 
of the disorder, as applied to the applicable rating 
provisions, are not substantiated by the competent clinical 
evidence of record, and because the preponderance of the 
evidence is against the claim, the appeal will be denied.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (Generally 
observing that in the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the Veteran); Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997); (Holding that the Board has the "authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence."). 

Background

In January 2006, the Veteran underwent a magnetic resonance 
imaging (MRI)  examination at VA which indicated finding 
compatible with bursitis.  There was no evidence of a 
supraspinatus tendon or rotator cuff tear.

In February 2006, Dr. SMS performed an arthroscopic rotator 
cuff repair, arthroscopic subacromial decompression and 
bursectomy on the Veteran's left shoulder.

In April 2006, the Veteran was seen by Dr. SMS, who noted the 
Veteran's range of motion as forward flexion at 70 degrees 
and abduction at approximately 85 degrees.  The Veteran 
reported continued achiness and discomfort with his arm.  The 
examiner stated the Veteran needed to continue physical 
therapy.

In June 2006, the Veteran was diagnosed with left post-
operative adhesive capsulitis and he underwent manipulation 
and injection under anesthesia.

In July 2006, the Veteran was diagnosed with arthrofibrosis 
of the left shoulder, and underwent an arthroscopic capsular 
release and manipulation.

In April 2007, the Veteran had a VA examination and 
complained of left shoulder pain, which he described as 
intermittent and mild, occurring two to three times per day 
and lasting approximately one-half hour.  He experienced 
difficulty with overhead use and lifting more than 20 pounds 
due to left shoulder pain.  Range of motion was forward 
elevation and abduction 0-100 degrees, adduction was 0-30 
degrees, internal rotation was 0-40 degrees, and external 
rotation was 0-90 degrees.  There was mild to moderate pain 
of the left shoulder with forward elevation and abduction at 
90 degrees, and with adduction at 20 degrees.  With 
repetitive use times three, range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The Veteran denied any flare-ups.  

X-ray studies of the left shoulder revealed no arthritis.  
The examiner diagnosed the Veteran with a status post-surgery 
left shoulder strain, left rotator cuff condition, mildly to 
moderately active at the time of the examination.  The 
examiner opined with respect to occupation and activities of 
daily living, the Veteran had difficulty with overhead use 
and lifting more than 20 pounds due to left shoulder pain, as 
noted above.

In August 2008, the Veteran underwent a VA examination.  The 
examiner noted the Veteran had a history of a rotator cuff 
tear of the left shoulder.  The Veteran described achiness 
and stiffness in the shoulder, however, he reported no 
frequent dislocation and stated he did not wear a brace.  The 
examiner noted his activities of daily living were 
independent as he was right hand dominant.  The Veteran's 
range of motion was abduction from 0-90 degrees, flexion was 
0-110 degrees, internal and external rotation was 0-30 
degrees.  Three repetitive range of motion studies were 
provided, all three had identical findings.  There was no 
instability of the shoulder joint.  The Veteran reported no 
significant history of flare-ups.

The examiner diagnosed the Veteran with a rotator cuff injury 
to the left shoulder, status post surgery.  The examiner 
stated the Veteran had pain constantly with restrictions as 
described above.  The examiner noted DeLuca criteria was 
applied to the left shoulder joint without additional loss of 
range of motion due to pain, fatigue, weakness or 
incoordination.  

In an August 2008 VA treatment record, the Veteran complained 
of left shoulder pain.  The Veteran reported exercising  on 
his own for "a while" and then he had tapered off, with 
subsequent regression of motion and pain.  The examiner 
stated the Veteran had "achiness" over the dome of the 
shoulder with high demand activities, and at times, pain 
radiated to the biceps area, becoming increasingly sharp with 
attempts to reach with the left arm.  He further reported 
pain at night that interfered with sleep if he rolled over on 
his left side.  

The examiner noted no boney deformity or discoloration.  
There was mild trapezius hypertrophy as compared to the right 
side.  There was good tone, skin was warm and intact, and 
there was no tenderness noted to palpation of the anterior 
subacromial space.  There was no tenderness to palpation over 
the biceps groove, however, there was mild acromioclavicular 
tenderness. There was no crepitus.  Range of motion was 
flexion and abduction to 90 degrees, internal rotation to 10 
degrees and external rotation to 60 degrees.  Elevation was 
to 120 degrees with guarding.  Strength was within normal 
limits and the distal neurovascular status was grossly 
intact.  There was a negative impingement sign, negative 
Spurling's test, and positive cross-over.  The contralateral 
side was within normal limits.  X-rays of the left shoulder 
indicated mild degenerative changes, otherwise unremarkable.

The examiner stated the Veteran was aware that after two 
shoulder manipulations, the need for an ongoing program of 
stretching was of the utmost important to maintain gains.  

In September 2008, Dr. SMS noted the Veteran had stiffness, 
pain, and weakness in his shoulder and could not perform 
overhead activities.  Flexion was 110 degrees where the right 
shoulder was 150 degrees.  The Veteran had lack of internal 
rotation of 15 degrees.  His external rotation was 
symmetrical.  He also had subjective weakness of the left 
shoulder compared to the right shoulder.  Dr. SMS noted the 
Veteran had problems with his left shoulder, which caused him 
disability on a daily basis.

Analysis

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 38 
C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

The regulatory criteria set forth in Diagnostic Codes for the 
shoulder and arm provide different ratings for the minor arm 
and the major arm, i.e., whether the Veteran is right or left 
handed. The Veteran has indicated (in various treatment 
records) that he is right-handed. Therefore, the Board will 
consider the ratings and criteria for the minor shoulder 
under the relevant diagnostic codes.

Shoulder disabilities under Diagnostic Code 5200 rate 
favorable ankylosis of the scapulohumeral joint with 
abduction to 60 degrees, reaching the mouth and head, as 20 
percent disabling for the minor upper extremity.  
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 30 percent rating.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 40 percent 
rating.

Under Diagnostic Code 5201, a 20 percent evaluation is for 
assignment when limitation of arm motion of the minor 
extremity is to shoulder level. A 20 percent evaluation is 
also contemplated when arm motion of the major extremity is 
limited to midway between the side and shoulder level and a 
30 percent evaluation is warranted for arm motion limited to 
25 degrees from the side.

Diagnostic Code 5202 contemplates other impairment of the 
humerus. Under this diagnostic code, malunion is rated 20 
percent disabling when there is moderate or marked deformity. 
Recurrent dislocation at the scapulohumeral joint is rated 20 
percent disabling when there are infrequent episodes and 
guarding of movement only at the shoulder level, and rated 20 
percent disabling when there are frequent episodes and 
guarding of all arm movements. A fibrous union is rated 40 
percent disabling, nonunion (false flail joint) warrants a 50 
percent evaluation, and loss of the head of the humerus 
(flail shoulder) is rated 70 percent disabling. 

Diagnostic Code 5203 pertains to impairment of the clavicle 
or scapula and provides for a 10 percent rating disability 
for malunion of the clavicle or scapula, or nonunion without 
loose movement of the clavicle or scapula. A 20 percent 
evaluation is warranted for a clavicle or scapula impaired by 
dislocation or nonunion with loose movement. Those criteria 
also instruct that the evaluator can alternatively rate on 
impairment of function of the contiguous joint. 

Initially, the Board notes that a thorough review of the 
medical evidence does not reflect that the service-connected 
left shoulder disorder has ever been diagnosed as ankylosis. 
Therefore, Diagnostic Code 5200 is not for consideration.

In this case, the evidence, to include the report of the 
February 2008 VA examiner, indicates that the Veteran's left 
shoulder disability is manifested primarily by pain, reported 
primarily as "achiness" and "stiffness."  However, there 
is no evidence of ankylosis, and the Veteran is able to raise 
his left arm to at least shoulder level.

There is no evidence of nonunion or dislocation of the 
clavicle or scapula, as is required for a higher rating of 20 
percent under Diagnostic Code 5203, which is the maximum 
disability rating under the diagnostic code. The February 
2008 VA examination diagnostic testing indicated no evidence 
of significant bone, joint, or soft tissue abnormality. 
Accordingly, the criteria listed under this diagnostic code 
cannot serve as a basis for an increased rating in this 
particular case.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the Veteran's complaints of 
pain, it is noted that the 20 percent rating best represents 
the level of current disability. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left shoulder disability warrants no more than 
a 20 percent rating. As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disabilities present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the Veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate. As discussed above, there are higher 
ratings for the disability, but the required manifestations 
have not been shown in this case. The Board further finds 
that no evidence has been presented suggesting an exceptional 
disability picture in this case. 


Peptic Ulcer Disease

The Veteran seeks service connection for peptic ulcer 
disease.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

In February 2009, the Veteran underwent a VA examination.  
The examiner diagnosed the Veteran with peptic ulcer disease 
as visualized by esophagogastroduodenoscopy (EGD), documented 
in 2002; which was positive for H pylori, treated; and 
currently resolved.

By "disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").

The Board notes the February 2009 VA examiner stated that 
while peptic ulcer disease had been diagnosed in 2002, it was 
currently resolved due to treatment.

In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Absent competent evidence of current peptic ulcer disease and 
a nexus to service, the Veteran cannot meet the criteria for 
service connection. Therefore, service connection is not 
warranted, and the appeal is denied.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for peptic ulcer disease, and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

ORDER

Entitlement to an initial increased evaluation for post-
operative residuals of a chronic left shoulder strain, 
currently evaluated as 20 percent disabling, is denied.

Service connection for peptic ulcer disease is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

The purpose of this remand is to obtain and associate with 
the claims file, any outstanding VA medical treatment 
records, and to schedule the Veteran for VA examination(s) in 
order to determine the current severity of his service-
connected post-operative residuals of a left knee strain, 
scars of the left knee, and the etiology of the Veteran's 
service connection claims of sinusitis, GERD, and the loss of 
his gallbladder with residual chronic diarrhea.

The Veteran underwent an arthroscopic debridement and removal 
of an intra-articular cyst, with manipulation under 
anesthesia and removal of hardware from the left proximal 
tibia of the left knee in April 2009.  A VA examination has 
not been conducted since this surgery.  Therefore, it is not 
possible to determine the  current level of the Veteran's 
disability.

Additionally, the Veteran contends his scars of the left knee 
are worse than reflected by the noncompensable disability 
evaluation currently assigned, however, a VA examination has 
not been conducted, to include from the April 2009 surgical 
procedure.  

The Veteran further contends that he developed sinusitis 
during service.  A VA examination has not been scheduled in 
order to determine the etiology, if any, of the Veteran's 
claim of sinusitis.

The Veteran also claims entitlement to service connection for 
GERD, and for removal of his gallbladder with residual 
chronic diarrhea during active duty.  A February 2009 VA 
examiner was asked to provide an opinion as to whether it was 
at least as likely as not that the Veteran's current 
conditions of GERD and loss of his gallbladder with chronic 
residual diarrhea were attributable to active duty service, 
however, the examiner did not render the requested opinion 
following the examination.  Therefore, it is necessary to 
remand these issues in order to secure an opinion from the VA 
examiner.

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issues 
of entitlement to an increased disability evaluation for 
post-operative residuals of a left knee strain, scars of the 
left knee, and entitlement to service connection for 
sinusitis, GERD, and the loss of his gallbladder with 
residual chronic diarrhea.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the Veteran to develop the facts pertinent to the 
claims. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain and associate 
with the claims file, copies of all VA 
medical treatment records that are not 
currently of record.

2.	The RO/AMC should obtain copies, if any, 
of additional  private medical treatment 
the Veteran has received for any and all 
disabilities he is claiming (entitlement 
to an increased evaluation for post-
operative residuals of a left knee 
strain, scars of the left knee, service 
connection for sinusitis, GERD, the loss 
of the Veteran's gallbladder with 
residual chronic diarrhea). The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then associate these 
records with the claims folder. 

3.	 The RO/AMC shall schedule the Veteran 
for a VA examination(s) by a physician 
with the appropriate expertise.  The 
purpose of the examination(s) is to 
determine the current severity of the 
Veteran's post-operative residuals of a 
left knee strain and scars of the left 
knee.  
	
The RO/AMC shall schedule the Veteran for 
VA examination(s) by a physician with the 
appropriate expertise.  The purpose of 
the examination(s) is to determine if the 
claimed disorder of sinusitis, was caused 
by or aggravated during service.  

The RO/AMC shall obtain a VA opinion as 
to the etiology of the Veteran's GERD and 
the removal of his gallbladder with 
residuals of diarrhea.  The purpose of 
the opinion(s) is to determine if any of 
the claimed disorders of GERD, and the 
removal of the Veteran's gallbladder with 
residuals of chronic diarrhea were caused 
by or aggravated during service.  

The following considerations will 
govern the examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner(s).  The examiner(s) must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner(s) 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner(s) is unable to render an 
opinion without resort to speculation, 
he or she should so state. 

4.	 The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for VA 
examination(s) without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.	 After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claims, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


